IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41046

STATE OF IDAHO,                                  )
                                                 )      2014 Opinion No. 77
       Plaintiff-Respondent,                     )
                                                 )      Filed: September 24, 2014
v.                                               )
                                                 )      Stephen W. Kenyon, Clerk
MATTHEW O. BROOKS,                               )
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant. Ben P. McGreevy argued.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent. Lori A. Fleming argued.
                 ________________________________________________
MELANSON, Judge
       Matthew O. Brooks appeals from his judgment of conviction for possession of a
controlled substance. Specifically, Brooks contends that the district court erred in denying his
motion to suppress evidence, arguing that his alleged failure to signal for five seconds before
changing lanes did not violate the law and thus could not justify the traffic stop. For the reasons
set forth below, we affirm.
                                                I.
                                 FACTS AND PROCEDURE
       Brooks was stopped after an officer observed Brooks change lanes on the interstate
without signaling for at least five continuous seconds. 1 The officer understood this to be a



1
       The officer testified at the suppression hearing that Brooks signaled for less than two
seconds prior to moving from the left to the right lane of the interstate.


                                                1
violation of I.C. § 49-808(2). The officer contacted Brooks and had Brooks roll down his
passenger side window. While speaking with Brooks, the officer noticed an open cigarette box
in plain view on the passenger seat. Visible inside the box was a small plastic bag of a clear
crystal substance, which the officer recognized as methamphetamine. The officer also smelled
the odor of marijuana through the open window and observed drug paraphernalia in the center
console. A subsequent search of the vehicle revealed more paraphernalia.
       Brooks was charged with possession of a controlled substance, I.C. § 37-2732(c)(1). He
filed a motion to suppress evidence obtained as a result of the stop, arguing that the stop was not
justified by reasonable suspicion. Specifically, he asserted that the statute did not require him to
signal for at least five continuous seconds unless he was both on a controlled-access highway
and turning from a parked position. Therefore, he argued, the stop based on his supposed
violation of the statute was unlawful and the evidence gathered therefrom should be suppressed.
The district court denied the motion after a hearing. Brooks filed a motion to reconsider, which
was also denied. 2 Brooks then entered a conditional guilty plea to possession of a controlled
substance, preserving his right to appeal the denial of his motion to suppress. The district court
withheld judgment and placed Brooks on probation for three years. Brooks appeals.
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).




2
        In its order denying the motion to reconsider, the district court clarified its interpretation
of the statute, stating: “this Court reads the plain language of I.C. § 49-808(2) to require that
drivers on controlled access highways must use their turn signal continuously for five (5)
seconds before moving right or left.”

                                                  2
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286
(Ct. App. 1996). Under the Fourth Amendment, an officer may stop a vehicle to investigate
possible criminal behavior if there is a reasonable and articulable suspicion that the vehicle is
being driven contrary to traffic laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v.
Flowers, 131 Idaho 205, 208, 953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the
suspicion must be evaluated upon the totality of the circumstances at the time of the stop. State
v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion
standard requires less than probable cause but more than mere speculation or instinct on the part
of the officer. Id. An officer may draw reasonable inferences from the facts in his or her
possession, and those inferences may be drawn from the officer’s experience and law
enforcement training. State v. Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App.
1988). Observation of a traffic violation provides reasonable suspicion to justify a limited stop.
State v. DuValt, 131 Idaho 550, 553, 961 P.2d 641, 644 (1998); State v. Anderson, 134 Idaho
552, 554, 6 P.3d 408, 410 (Ct. App. 2000).
                                               III.
                                          ANALYSIS
       Brooks argues that the district court erred in interpreting I.C. § 49-808(2) as requiring
that a continuous signal must be given for at least five seconds before moving left or right on a
controlled-access highway. Brooks contends that the plain language of I.C. § 49-808(2) requires
such a signal on a controlled-access highway only when simultaneously turning from a parked
position. 3 Brooks also contends that, if the statute is deemed ambiguous, it should be construed
in his favor under the rule of lenity. Additionally, in the event that we agree with Brooks’s
interpretation of the statute, Brooks asserts that the officer’s misunderstanding of the statutory
requirements is a mistake of law that rendered the stop per se unreasonable.
       We need not address Brooks’s alternative arguments, as this case is resolved through the
plain language of the statute.    This Court exercises free review over the application and


3
      Brooks concedes that the interstate upon which he was traveling is a controlled-access
highway for purposes of I.C. § 49-808(2).


                                                3
construction of statutes. State v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003).
Where the language of a statute is plain and unambiguous, this Court must give effect to the
statute as written, without engaging in statutory construction. State v. Burnight, 132 Idaho 654,
659, 978 P.2d 214, 219 (1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App.
2000). The language of the statute is to be given its plain, obvious, and rational meaning.
Burnight, 132 Idaho at 659, 978 P.2d at 219. If the language is clear and unambiguous, there is
no occasion for the court to resort to legislative history or rules of statutory interpretation.
Escobar, 134 Idaho at 389, 3 P.3d at 67.
       Idaho Code Section 49-808 governs the use of turn signals on Idaho roadways and
provides, in pertinent part:
               (1)     No person shall turn a vehicle onto a highway or move a vehicle
       right or left upon a highway or merge onto or exit from a highway unless and until
       the movement can be made with reasonable safety nor without giving an
       appropriate signal.
               (2)     A signal of intention to turn or move right or left when required
       shall be given continuously to warn other traffic. On controlled-access highways
       and before turning from a parked position, the signal shall be given continuously
       for not less than five (5) seconds and, in all other instances, for not less than the
       last one hundred (100) feet traveled by the vehicle before turning.
(Emphasis added.)
       Brooks argues that the plain meaning of the word “and” is exclusively to conjoin two
ideas, leading to his interpretation that the italicized portion of the statute requires signaling for
at least five seconds only when a vehicle is turning from a parked position on a controlled-access
highway. For support of this proposition he cites Ameritel Inns, Inc. v. Pocatello-Chubbuck
Auditorium or Cmty. Ctr. Dist., 146 Idaho 202, 192 P.3d 1026 (2008). In that case, the Idaho
Supreme Court interpreted the word “and” as a “conjunction connecting words or phrases
expressing the idea that the latter is to be added to or taken along with the first.” Id. at 205, 192
P.3d at 1029 (quoting BLACK’S LAW DICTIONARY 86 (6th ed. 1990)). Thus, the use of “and” in a
statute defining an auditorium district as one to “build, operate, maintain, market and manage”
public facilities required the auditorium district to perform all of the listed functions in the list.
Ameritel Inns, 146 Idaho at 205, 192 P.3d at 1029 (quoting I.C. § 67-4902).
       Brooks also cites to the case of Brink v. State, 117 Idaho 55, 785 P.2d 619 (1990). In
Brink, the Idaho Supreme Court interpreted a portion of I.C. § 18-8002(4)(b) that formerly
allowed suspension of driving privileges for refusal to take an evidentiary test unless the court


                                                  4
found that “the police officer did not have probable cause to stop and request [the driver] to take
the test.” Brink, 117 Idaho at 56-57, 785 P.2d at 620-21. The Court rejected the state’s
argument that the word “and” should be replaced with “or” in the statute. Instead, the Court held
that the word “and” in the statutory phrase “probable cause to stop and request” is “plainly
conjunctive,” requiring an officer to “have probable cause to stop the driver and probable cause
to request that the driver submit to a blood alcohol content test.” Id.; see also State v. Gamino,
148 Idaho 827, 830, 230 P.3d 437, 440 (Ct. App. 2010) (treating the word “and” in statutory
language allowing a court to suspend the execution of the judgment and place the defendant on
probation as conjunctive, suggesting that “suspension of a sentence must always be accompanied
by probation”).
       Brooks also attempts to distinguish the case of K Mart Corp. v. Idaho State Tax Comm’n,
111 Idaho 719, 727 P.2d 1147 (1986). In that case, the Court interpreted the word “and” in a tax
exemption statute as indicating that the “statute exempts two types” of property. K Mart, 111
Idaho at 721, 727 P.2d at 1149. Brooks argues that the Court’s interpretation in K Mart departed
from the plain meaning of the word “and” only because the two types of personal property
subject to the tax exemption were mutually exclusive in nature. See id. However, the Court’s
interpretation did not rely on the mutually exclusive nature of the exemptions. Indeed, Brooks’s
reading of K Mart is based on the dissent position in that case, which was explicitly rejected by
the majority. See id. at 724, 727 P.2d at 1152. Instead, based on the context, the Court
determined that both exemptions were modified by a subsequent limitation clause due to the
legislature’s use of “and” instead of “or” between the clauses. Id. at 721, 727 P.2d at 1149.
Thus, the Court treated the two clauses as two independent circumstances in which the tax
exemption may apply, both of which were modified by a subsequent limitation clause, because
the legislature had chosen to use the word “and” in between the clauses. See id.
       In each of the preceding examples, the plain, obvious, and rational meaning of “and” was
contingent on the context in which it appeared. This is supported by the traditional dictionary
definition of “and.”    See WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 80 (1993)
(defining “and” based on its use in various contexts); BLACK’S LAW DICTIONARY 86 (6th ed.
1990) (stating that “and” “expresses a general relation or connection, a participation or
accompaniment in sequence, having no inherent meaning standing alone but deriving force from
what comes before and after”). Thus, although we agree that the plain language of the statute


                                                5
requires a vehicle to signal for at least five continuous seconds when the vehicle is turning from
a parked position on a controlled-access highway, the five-second signaling requirement is by no
means limited to such circumstances.
       In the context of I.C. § 49-808(2), “and” is not used to join together several items in a list
of required actions, as it was in Ameritel Inns. Nor does it join together two unmodified verbs
that the context demands must accompany one another, as was the case in Brink and Gamino.
Instead, similar to its use in K Mart, the word “and” in I.C. § 49-808(2) signifies that there are
two circumstances and that a vehicle must signal continuously for at least five seconds when
either or both circumstances apply. See WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY at
80 (noting that “and” may be “used as a function word to express . . . reference to either or both
of two alternatives . . . esp. in legal language when also plainly intended to mean or  ”). Indeed, the
statutory language surrounding “and” reveals its plain, obvious, and rational meaning in this
context.   The “and” at issue in this statute joins together two independent prepositional
phrases--“[o]n controlled-access highways” and “before turning from a parked position”--each
of which individually modifies the remainder of the sentence to indicate when a five-second
signal is required. If the legislature had intended Brooks’s proposed interpretation, it could have
eliminated the “and” entirely and simply written that, “before turning from a parked position on a
controlled-access highway, the signal shall be given continuously for not less than five (5)
seconds.” We must, therefore, give effect to the “and” consistent with the legislature’s intent.
See State v. Yzaguirre, 144 Idaho 471, 475, 163 P.3d 1183, 1187 (2007). The district court’s
interpretation of the statute does this. Brooks’s interpretation, however, would render the “and”
in the statute superfluous, and we cannot interpret a statute in such a way that renders any part
void, superfluous, or redundant. See id.; State v. Alley, 155 Idaho 972, 976, 318 P.3d 962, 966
(Ct. App. 2014).
       Moreover, reading the statute as a whole reveals the intent of the legislature as expressed
through the plain language. The first subsection of I.C. § 49-808 provides that “no person shall
turn a vehicle onto a highway or move a vehicle right or left upon a highway or merge onto or
exit from a highway unless and until the movement can be made with reasonable safety nor
without giving an appropriate signal.” (Emphasis added.) The first sentence of subsection two
further provides that “a signal of intention to turn or move right or left when required shall be


                                                 6
given continuously to warn other traffic.” (Emphasis added.) These provisions disclose a clear
legislative intent to promote reasonable safety on the roadways by requiring an appropriate
signal for the circumstances to give sufficient notice to warn other traffic that a driver intends to
turn or make a lateral movement on the roadway. See I.C. § 49-808(1), (2). Accordingly, the
statute must be interpreted with this legislative intent in mind. Brooks’s proposed interpretation
of the statute would necessarily require vehicles turning from a parked position on any roadway
other than a controlled-access highway to signal for not less than the last 100 feet traveled by the
vehicle before turning--an obvious impossibility. Additionally, testimony at the suppression
hearing established that a vehicle moving at just 55 mph travels 80 feet per second. Thus,
Brooks’s interpretation would mean that a vehicle traveling at speeds of up to 80 mph--the newly
increased speed limit on Idaho interstates--would need to signal for less than a second before
changing lanes. In either of these instances, Brooks’s interpretation of the statute would be
inconsistent with the clearly expressed legislative intent of ensuring driver safety by requiring
signals that are appropriate for the attendant circumstances. Conversely, the district court’s
interpretation of I.C. § 49-808(2) meets this clearly expressed legislative intent.
       Accordingly, when read in the context of the entire statute and in a manner that gives
effect to all of its words and provisions, the plain, obvious, and rational meaning of the language
of I.C. § 49-808(2) requires that a vehicle signal for at least five continuous seconds (1) when
traveling on a controlled-access highway and (2) when turning from a parked position
(regardless of the type of roadway on which the vehicle is parked); in all other circumstances, a
vehicle must signal for at least the last 100 feet traveled before turning. As found by the district
court, Brooks failed to signal for at least five continuous seconds before moving from the left
lane to the right lane on a controlled-access highway. This violation of the traffic laws provided
reasonable suspicion for the stop, during which a controlled substance was discovered in plain
view. As a result, the district court did not err in denying Brooks’s motion to suppress.
                                                 IV.
                                          CONCLUSION
       No violation of Brooks’s constitutional rights occurred when he was stopped, as his
failure to signal for at least five seconds before changing lanes on a controlled-access highway
provided the officer with reasonable suspicion to perform the stop. Therefore, the district court




                                                  7
did not err in denying Brooks’s motion to suppress. Accordingly, we affirm Brooks’s judgment
of conviction for possession of a controlled substance.
       Chief Judge GUTIERREZ and Judge GRATTON, CONCUR.




                                                8